Citation Nr: 1145472	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and N. F. 


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The Veteran, who is the appellant, served on active duty from April 30, 1979, to May 21, 1979, and he was a member of the New Jersey Army National Guard from December 1980 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file.

In August 2010, the Board remanded the claim for further development, as a result of the development, further action is needed before the claims can be decided. 

The claims are therefore REMANDED to the RO via the Appeals Management Center in Washington, D.C. 

REMAND 

In the Remand in August 2010, the Board requested service personnel records from the Navy, additional service treatment records from the New Jersey Army National Guard, verification of periods of active duty for training, records of the Social Security Administration, and private medical records.  And the requested action has been done.  

The Board also directed that the Veteran be afforded a VA examination and to obtain a VA medical opinion of question of aggravation.

The requested VA examination was conducted in October 2010 and the VA examiner stated that the preexisting Osgood Schlatter's disease was apparently "aggravated" during training in 1979. 

As the statement is not supported by any rationale, the statement is not adequate on the question of aggravation, and further development is needed under the duty to assist. 

Accordingly, the case is remanded for the following action.  

1.  Afford the Veteran a VA examination by an examiner, who has not previously examined the Veteran, to determine: 

a).  Whether Osgood Schlatter's disease, first noted on the second day of basic training in the Navy in May 1979, which included a seven-year history of the condition, obviously preexisted service.

b).  If Osgood Schlatter's disease obviously preexisted service, is it also obvious that was Osgood Schlatter's disease was not aggravated by the remaining 19 days in the Navy. 

An obvious lack of aggravation may be shown by finding that there was no increase in disability during service or that any increase was due to natural progress of preexisting Osgood Schlatter's disease.







c).  If Osgood Schlatter's disease did not preexisted service, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the Veteran's current arthritis of the left knee and arthritis of the right knee are etiologically related to Osgood Schlatter's disease. 

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review. 

2.  After the above development is completed, adjudicate the claims.  If any benefit sought remains adverse, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 










The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).









Department of Veterans Affairs


